Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 2, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed December 2, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01134-CV
____________
 
IN RE ALVIN CHARLES DUNCAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 23, 2004, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his petition, relator seeks to have this
court compel the Honorable Lamar McCorkle, presiding judge of the 133rd
District Court, to rule on relator=s pending motions to appoint counsel
to represent relator, compel production of discovery and for sanctions in cause
number 2003-45152.  
Relator previously filed a petition for writ of mandamus
requesting the same relief.  This court
denied the petition because relator failed to demonstrate that his motions were
properly filed and presented to the trial court for ruling.  In re Duncan, No. 14-04-00434-CV,
(Tex. App.CHouston [14th Dist.] May 27, 2004,
orig. proceeding) (citing In re Bates, 65 S.W.2d 133, 135 (Tex. App.CAmarillo 2001, orig.
proceeding)).  




While relator has provided file-stamped copies of some of the
documents he asserts he filed, he still has not established that he is entitled
to mandamus relief.  See Walker v.
Packer, 827, S.W.2d 833, 837 (1992). 

Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed December 2, 2004.
Panel consists of
Chief Justice Hedges and Justices Fowler and Seymore.